Title: From George Washington to Robert Dinwiddie, 25 June 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 25 June 1756]
To the Honourable Robert Dinwiddie, Esquire, Governour.Honble Sir,

I doubt not but your Honour will be as much surprized, as I have been concerned and vexed at my stay here.
When I left Williamsburgh, I did it with a design to proceed with the utmost expedition to Fort Cumberland. In order thereto, I arrived at Fredericksburgh to Dinner, the day after I left your Honour, at one o’clock; and gave the officer, posted at

that place, a list of such tools as were wanted to build the chain of Forts; and ordered they might be sent by a waggon, pressed for that purpose, immediately to Winchester: To which place I repai[re]d to get every thing in readiness, and wait their coming to escort them to Fort Cumberland. After I had been here two or three days, I received a Letter enclosing a list of the Tools from the Officer; who informed me, that he had, according to order, dispatched them in a waggon, hired for that purpose; for which waggon I have been waiting with the greatest impatience and uneasiness imaginable. How to account for this delay, I am quite at a loss (as I am certain they were sent;) unless the Waggoner has lost his Horses or run off with the waggon and contents. I thought it needless to proceed without them as nothing can be done for want of Tools. I have sent two or three Expresses to hurry them on; and shall make no delay when they arrive.
I intend to take the advice of a council of war (when I arrive at Fort Cumberland) about the Line on which these Forts are to be erected &c. and shall visit all the Ground that I conveniently can, and direct the Building.
It is a work that must be conducted extremely tedious; for these reasons—vizt—The scarcity of tools; smallness of our numbers; and want of Conductors. The strength of our Forces will not admit of many divisions; because in that case each party may probably be demolished. We can therefore, only attempt, with such men as can be drawn out of the Garrisons already established, to build fort after fort: and not by attempting too many at a time; and thereby run the risque of having the whole demolished. To go on in the manner above-mentioned must be extremely tedious; unless your Honour will be pleased to put the Militia that are upon our southern frontiers under the command of Captain Hogg—and order them to begin on the Mayo River and proceed in their Buildings until they meet our parties which will advance to the southward—I can point out no other method at present to expedite this necessary work. If your Honour approves of this scheme and will let me know by Express—I shall dispatch another to Captain Hogg to inform him thereof; and shall enclose him such a plan as the whole will be erected by. Your Honours orders to militia, and indeed to

the Inhabitants of those parts—to assist with their advice in fixing upon the places; and with their labour, in forwarding the work—must be absolutely necessary.
Your Honour never gave me a decisive answer to a question I asked, about giving the Field Officers Companies—For which reason I have presumed to repeat it again, because there are two companies now vacant, by the death of Captain John Mercer, and the resignation of Captain Savage: and should either be given to the Field Officers, or oldest Lieutenants. There is no advantage can possibly arise to the Field Officers by having Companies (but trouble there certainly will) as they are allowed, I suppose, the same pay now as though they had.
The only reason that urges me to repeat it is, because I look upon this to be a singular instance to the contrary—and running the Country to the additional expence of three supernumary Captains. Two hundred and forty-six Draughts are the total number brought in—out of which number several have deserted; three were discharged—being quite unfit for Service (and indeed several more ought to be, if men were not so scarce:) and there remain now in confinement six Quakers; who will neither bear arms, work, receive provisions or pay, or do any thing that tends, in any respect, to self-defence. I should be glad of your Honours directions how to proceed with them.
I can not yet return your Honour the names of the Volunteers that will be appointed to the vacancies; but as soon as I arrive at Fort Cumberland shall acquaint you, according to request.
Governour Sharpe is building a Fort on Potomack River, about fifteen miles above Conogochieg, which may be of great service towards the protection of our people on that side. It is thought the Fort will cost the Province of Maryland near thirty thousand pounds, before it is finished. I am &c.

G:W.


P.S. I should take it very kind if your Honour would send a few more blank commissions: There are six or seven vacancies, and the promotions will require more.
Winchester: June 25th 1756.

